Citation Nr: 1643676	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to jet fuel and/or ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to jet fuel and/or ionizing radiation.

3.  Entitlement to service connection for sleep apnea, to include as due to exposure to jet fuel and/or ionizing radiation.

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to jet fuel and/or ionizing radiation.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to jet fuel and/or ionizing radiation.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression/anxiety, as secondary to the service-connected bilateral knee disabilities.
7.  Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to the service-connected bilateral knee disabilities.

8.  Entitlement to service connection for bilateral thigh impairment, to include as secondary to the bilateral hip disabilities.

9.  Entitlement to service connection for a disability manifested by left leg shortening, to include as secondary to the bilateral hip disability and/or as due to exposure to ionizing radiation.

10.  Entitlement to specially adapted housing.

11.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Brenton Adams, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1975 to August 1979, and from August 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran testified at a Video Conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

The issues of entitlement to service connection for coronary artery disease, bilateral hip osteoarthritis, bilateral thigh impairment, left leg shortening; and entitlement to specially adapted housing and a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence that the Veteran's adjustment disorder with depressed mood was caused by his service-connected bilateral knee disabilities.

2.  The Veteran's diabetes mellitus, type II, was not initially manifested in service, did not manifest within one year of service separation, and is not related to an injury, disease, or event in service (to include exposure to jet fuel or ionizing radiation).

3.  The Veteran's sleep apnea was not initially manifested in service, and is not related to an injury, disease, or event in service (to include exposure to jet fuel or ionizing radiation).
4.  The Veteran's erectile dysfunction was not initially manifested in service, and is not related to an injury, disease, or event in service (to include exposure to jet fuel or ionizing radiation).

5.  The Veteran's peripheral neuropathy of the bilateral lower extremities was not initially manifested in service, did not manifest within one year of service separation, and is not related to an injury, disease, or event in service (to include exposure to jet fuel or ionizing radiation).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for adjustment disorder with depressed mood, as secondary to the service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

3.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2015).

4.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2015).

5.  Service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below with respect to the claim for entitlement to service connection for adjustment disorder with depressed mood, the Board need not assess VA's compliance with the VCAA with respect to this disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by letters dated in August 2011, November 2011, and January 2014.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  There is no indication that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.

In September 2015, VA examinations with medical opinions were obtained with respect to the claims for service connection for diabetes mellitus, type II; sleep apnea; erectile dysfunction; and bilateral lower extremity peripheral neuropathy.  The Board finds that the opinions of records are thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court); however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including diabetes mellitus and peripheral neuropathy (organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Acquired Psychiatric Disorder

The Veteran has advanced that he has depression and/or anxiety as a result of the functional impairment resulting from his service-connected bilateral knee disabilities (residuals total right knee replacement, degenerative joint disease of the left knee, and left knee instability).  For the reasons discussed below, the Board finds that service connection for adjustment disorder with depressed mood, as secondary to the service-connected bilateral knee disabilities, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with an acquired psychiatric disorder.  The Veteran has been diagnosed with chronic adjustment disorder with depressed mood.  See March 2012 VA examination report.  Therefore, the salient question to be answered is whether the Veteran's currently diagnosed acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  

In a VA mental health evaluation dated in October 2011, the Veteran reported that he had recently lost his ability to walk due to his constant, severe leg pain.  He indicated that this impairment led to his mental health problems.  The physician found that the best-fit diagnosis was adjustment disorder with mixed depression and anxiety.

In a VA mental disorders examination dated in March 2012, the examiner diagnosed chronic adjustment disorder with depressed mood and delusional disorder, mixed type (persecutory and somatic).  The examiner indicated that the Veteran's emotional and behavioral complaints were in direct response to an identifiable stressor that had enduring consequences (i.e., reliance upon a wheelchair for mobility and associated functional limitations).  Pertinently, the Veteran reported that his depressive problems were coincident with his being prescribed wheelchair use approximately two years prior.  He described how his reduced mobility had a negative impact on his functional independence and general outlook in life.  The examiner concluded that the Veteran's testing results, diagnostic history/interview, and records review was consistent with the presence of adjustment disorder with depressed mood that was more likely than not tied directly to his increased functional assistance needs and mobility limitations.  The examiner explained that mobility impairment requiring wheelchair use was a stressor with enduring consequences that best met the diagnostic requirements for adjustment disorder.

Notably, in a VA examination for the knees in January 2011, the Veteran reported that he had a total knee replacement in 2009 and was unable to stand for more than a few minutes or walk for more than a few yards.  The examiner noted that the Veteran was in a wheelchair.  In a March 2012 VA examination, an examiner noted that the Veteran used a motorized wheelchair to assist with getting around related to his bilateral knee condition and leg discrepancy.  Moreover, at his June 2016 Video Conference hearing, the Veteran testified that he had been wheelchair-bound since 2009 due, in part, to his service-connected total knee replacement surgeries and arthritis of the bilateral knees.  

Thus, there is a current diagnosis of an acquired psychiatric disorder (adjustment disorder with depressed mood) which the medical evidence of record has related to the functional impairment resulting from the Veteran's service-connected bilateral knee disabilities.  Accordingly, because there is no competent and credible evidence of record to the contrary, at the very least the evidence for and against the claim is in relative equipoise, so service connection for adjustment disorder with depressed mood, is granted as secondary to the Veteran's service-connected bilateral knee disabilities.  

In closing, the Board again observes that the Veteran originally filed a claim of entitlement to service connection specifically for depression/anxiety.  For the reasons explained above, having resolved doubt in favor of the Veteran, service connection for adjustment disorder with depressed mood is warranted.  The Board notes that the Veteran has also been diagnosed with delusional disorder, mixed type.  See March 2012 VA examination report.  However, there is no competent and credible evidence of record relating the Veteran's delusional disorder to his service-connected bilateral knee disabilities or his service.  In this regard, the Board considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for adjustment disorder with depressed mood.

IV.  Diabetes Mellitus, Sleep Apnea, Erectile Dysfunction, and Peripheral Neuropathy

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities.  He has advanced that these disabilities are a result of his exposure to jet fuel and/or ionizing radiation in service.

Here, the Board concedes jet fuel exposure in service, as the Veteran's military occupational specialty (MOS) was an Aviation Boatswain's Mate.  The Veteran's military personnel records confirm that the Veteran's duties placed him around jet fuel.  The Board also concedes that the Veteran was likely exposed to ionizing radiation.  In this regard, although there is no DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, of record, the Veteran's military personnel records show that the Veteran received a Humanitarian Service Medal for his clean-up efforts on Enewetak Atoll for ten days in September 1978.  The Veteran submitted competent evidence that Enewetak Atoll was a "former nuclear test site."  Therefore, resolving any doubt in favor of the Veteran, the Board will consider the Veteran to be a "radiation-exposed veteran."  

Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

The duty to obtain dose estimates and an advisory opinion under 38 C.F.R. § 3.311  not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870  (Feb. 14, 2002).  This provision was added to the regulation effective September 1, 1994, in response to the Federal Circuit's decision in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), that determined that VA was not authorized to establish an exclusive list of radiogenic diseases for which a claimant might establish entitlement to direct service connection.  60 Fed. Reg. 9,627 (Feb. 21, 1995).  The pertinent regulation, 38 C.F.R. § 3.311(b)(4), now states, "If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease."  Therefore, the provisions that require VA to request dose information under § 3.311 will apply to those diseases that fall under the scope of 
§ 3.311(b)(4) even if they are not listed as radiogenic diseases under § 3.311(b)(2).

Finally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Here, as discussed above, the Board has conceded that the Veteran was likely exposed to ionizing radiation in service.  However, diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities are not included on the list of diseases that may be presumptively service-connected if found in radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2), and from the list of radiogenic diseases acknowledged under 38 C.F.R. § 3.311(b)(2).  Moreover, as the Veteran has not cited or submitted any competent scientific or medical evidence that the claimed conditions are radiogenic diseases, the provisions that require VA to request dose information under § 3.311 do not apply.  See 38 C.F.R. § 3.311(b)(4).  As such, service connection is not warranted for diabetes mellitus, sleep apnea, erectile dysfunction, or peripheral neuropathy of the bilateral lower extremities under the developmental provisions of 38 C.F.R. § 3.311. 

Accordingly, service connection for diabetes mellitus, sleep apnea, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities may be established only by affirmatively showing that such diseases were manifested in service (or in the first post-service year following his September 1982 separation from service - for presumptive service connection for diabetes mellitus and peripheral neuropathy as a chronic disease under 38 U.S.C.A. § 1112), or are somehow directly related to his service, to include as due to exposure to radiation and/or jet fuel therein.  See Combee, 34 F.3d at 1042. 

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnoses of diabetes mellitus, type II; sleep apnea; erectile dysfunction; or peripheral neuropathy of the bilateral lower extremities in service.  Moreover, the Veteran has not asserted that he received treatment for diabetes mellitus, type II; sleep apnea; erectile dysfunction; or peripheral neuropathy of the bilateral lower extremities in service.  

With respect to the Veteran's diabetes mellitus, type II, the evidence shows that this condition was first diagnosed in 2005, following the Veteran's coronary artery bypass grafting surgery.  The record does not show, nor does the Veteran contend, that diabetes mellitus, type II, was diagnosed prior to 2005 (more than 20 years after his separation from service in 1982).  There is also no competent medical evidence of a causal link between the Veteran's diabetes mellitus, type II, (diagnosed more than 20 years after his participation in clean-up efforts on Enewetak Atoll) and his exposure to radiation in service.  Accordingly, service connection for diabetes mellitus, type II, on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

With respect to the Veteran's sleep apnea, the evidence shows that this condition was first diagnosed in 1993.  The record does not show, nor does the Veteran contend, that sleep apnea was diagnosed prior to 1993 (more than 10 years after his separation from service in 1982).  There is also no competent medical evidence of a causal link between the Veteran's sleep apnea (diagnosed more than 10 years after his participation in clean-up efforts on Enewetak Atoll) and his exposure to radiation in service.  Accordingly, service connection for sleep apnea on the basis that it became manifest in service is not warranted.

With respect to the Veteran's erectile dysfunction, the evidence shows that this condition was first diagnosed in 2015.  However, the Veteran reported an earlier onset of approximately 1988, following the birth of his son.  The record does not show, nor does the Veteran contend, that erectile dysfunction was present prior to 1988 (more than five years after his separation from service in 1982).  There is also no competent medical evidence of a causal link between the Veteran's erectile dysfunction and his exposure to radiation in service.  Accordingly, service connection for erectile dysfunction on the basis that it became manifest in service is not warranted.

With respect to the Veteran's peripheral neuropathy of the bilateral lower extremities, the evidence shows that this condition was first diagnosed in 2005.  The record does not show, nor does the Veteran contend, that peripheral neuropathy of the bilateral lower extremities was diagnosed prior to 2005 (more than 20 years after his separation from service in 1982).  There is also no competent medical evidence of a causal link between the Veteran's peripheral neuropathy of the bilateral lower extremities (diagnosed more than 20 years after his participation in in clean-up efforts on Enewetak Atoll) and his exposure to radiation in service.  Accordingly, service connection for peripheral neuropathy on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

Next, the Veteran is not precluded from presenting evidence that his claimed disabilities are due to or the result of radiation or jet fuel exposure on a direct basis, which is the third way to substantiate such a claim.  See, e.g., Combee, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

As noted above, the Veteran has not presented any competent evidence that his claimed disabilities were the result of his exposure to ionizing radiation in service.  Moreover, there are no opinions of record relating any of these disabilities to his exposure to ionizing radiation.

With respect to his exposure to jet fuel in service, in a submission dated in September 2011, Dr. B. P. noted that he had received and reviewed the Veteran's literature regarding the risks of jet fuel.  He indicated; however, that he was unable to establish a link between the Veteran's service-related exposures and his current medical conditions.

In September 2015, a VA examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that jet fuel exposures were not a known cause of diabetes.  The examiner noted that risk factors for diabetes included obesity/overweight, sedentary lifestyle, positive family history of diabetes, age (48 at the time of diagnosis), hypertension, and dyslipidemia.  The examiner indicated that a review of the Veteran's medical records showed that he had all of these risk factors except a positive family history.  The examiner noted further that at the time of his confirmed diagnosis of diabetes mellitus in 2005, a vital sign review showed that the Veteran had been obese for 16 years and morbidly obese since at least 2000.  The examiner therefore found that the Veteran's record review and the medical literature review indicated that his diabetes was most likely due to his apparent risk factors and not jet fuel exposures.

In September 2015, a VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was diagnosed with severe sleep apnea in 1993, 11 years after service.  The examiner noted that a vital statistics review revealed a history of chronic elevated weight and a history of obesity.  The examiner noted that the Veteran was also a smoker (quitting in approximately 1999).  The examiner indicated that the Veteran was nearly 36 years old at the time of diagnosis.  The examiner found that at the time of diagnosis, the Veteran had common risk factors for sleep apnea, to include his male gender, obesity, smoking, age, and use of alcohol.  The examiner explained that jet fuel exposures were not a known risk factor for developing sleep apnea.  The examiner therefore found that the Veteran's sleep apnea was more likely due to his known risk factors, due to genetics and lifestyle.

In September 2015, a VA examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that exposures to jet fuels were not a known cause of erectile dysfunction.  The examiner noted that the Veteran reported that his erectile dysfunction issues first developed when he was in his early 30's.  The examiner noted; however, that at that time, the Veteran and his wife had just had their son.  As such, the examiner found that the Veteran was still able to have intercourse at that time.  The examiner noted that a vitals review revealed that the Veteran had been obese since the early 1980's.  The examiner noted that the record indicated that erectile dysfunction did not become a significant issue until the year prior to the Veteran's coronary artery bypass grafting in 2005.  The examiner noted that with re-perfusion, the condition improved temporarily, but eventually worsened again.  The examiner noted further that prior to, and after, the coronary artery bypass grafting, the Veteran was on many medications which could interfere with erectile function.  The examiner indicated that erectile dysfunction was a known side effect of beta blockers, narcotics, and many blood pressure medications.  

The examiner also noted that the Veteran had many medical conditions which could create erectile dysfunction, to include chronic pain (especially low back pain), hypertension, hyperlipidemia, and coronary artery disease.  The examiner noted that after surgery, the Veteran was placed on a beta blocker as a cardioprotective.  The examiner explained that erectile dysfunction was a common side effect of this medication.  Ultimately, the examiner found that the Veteran's erectile dysfunction was likely multifactorial.  The examiner explained that the Veteran's erectile dysfunction was most likely due to medical conditions, to include obesity, coronary artery disease, hypertension, diabetes mellitus, and anti-hypertensive medication.  The examiner concluded that it was less likely than not that exposure to jet fuels were causal for erectile dysfunction in this Veteran.

In September 2015, a VA examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that a review of present medical literature regarding jet fuels and jet fuel components, to include Benzene, revealed that jet fuels are not presently linked to peripheral neuropathy.  The examiner indicated that peripheral neuropathy was not a known late outcome of jet fuel exposures.  The examiner noted that her review included reports from the Agency for Toxic Substances and Disease Registry, Centers for Disease Control and Prevention, National Center for Biotechnology Information, and Occupational Safety and Health Administration.  

The examiner noted that the Veteran had diabetes mellitus.  The examiner noted further that an electromyography dated in 2006 revealed sensory/motor polyneuropathy of the lower extremities affecting myelin.  The examiner explained that polyneuropathy was the common presentation in diabetic neuropathy.  The examiner noted that the Veteran's diabetes mellitus was diagnosed in 2005, and his Hemoglobin A1c was 11.9 at the time of diagnosis, which clearly indicated the severity of the condition. The examiner noted that the diagnosis of polyneuropathy secondary to the diabetes mellitus made by the Veteran's medical provider was appropriate.  The examiner therefore found that the Veteran's peripheral neuropathy was most likely secondary to his diabetes mellitus, and not his jet fuel exposures.

The Board finds that the September 2015 VA examination reports were based upon thorough reviews of the record, examinations of the Veteran, and analyses of the Veteran's entire medical history.  Moreover, the Veteran has not submitted competent medical opinions to contradict the opinions regarding his diabetes mellitus, type II; sleep apnea; and erectile dysfunction.

With respect to the claim for peripheral neuropathy of the bilateral lower extremities, the Board acknowledges that in a June 2014 medical statement, J. B., a neurology nurse practitioner, wrote that the Veteran was exposed to jet fuels during his service days.  J. B. noted that the Veteran reported that he handled jet fuel every day while in the service, often spilling fuel on himself and his clothes due to handling large volumes of fuel.  J. B. indicated that the Veteran reported that he developed tingling in his toes in 1996, which then spread to his ankles and up to his lower calf.  J. B. indicated that there were no specific tests to her knowledge on jet fuel side effects/exposure.  She therefore opined that it was at least as likely as not that there was a link between the Veteran's jet fuel exposure and his neuropathy.

The Board has considered the June 2014 medical statement; however, the Board does not find this opinion to have significant probative value.  In this regard, the Board finds that the opinion is speculative and lacks an adequate rationale.  J. B. did not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Moreover, in reaching her conclusion, she did not address the Veteran's diagnosis of diabetes mellitus, and the role his diabetes potentially played with respect to the peripheral neuropathy.  Such speculation is not legally sufficient to establish service connection.  

The Board therefore finds the September 2015 opinion from the VA examiner more probative than the private opinion offered by J. B.  The Board affords J. B.'s opinion little probative weight because she did not provide a thorough discussion of the Veteran's medical history or clinical evidence to support her findings.  On the other hand, the September 2015 VA examiner provided sound reasoning in her analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  Thus, with respect to the claim for peripheral neuropathy of the bilateral lower extremities, the private opinion of J. B. is accorded less weight than that of the VA examiner in September 2015. 

Considering the above, the Board finds that the September 2015 VA opinions offer the strongest and most persuasive opinions and rationales regarding the etiology of the Veteran's diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities.  These opinions adequately explain why the Veteran's disabilities were not related to his jet fuel exposures in service.  The September 2015 examiner instead related the Veteran's diabetes mellitus to his established risk factors (obesity/overweight, sedentary lifestyle, age (48 at the time of diagnosis), hypertension, and dyslipidemia; his sleep apnea to his established risk factors (male gender, obesity, smoking, age, and use of alcohol); his erectile dysfunction to his nonservice-connected medical conditions and the medication used to treat these conditions (obesity, coronary artery disease, hypertension, diabetes mellitus, and anti-hypertensive medication); and his peripheral neuropathy to his nonservice-connected diabetes mellitus.

The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of his diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities.  The Veteran is certainly competent to report being in close proximity to radioactive substances during service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a veteran is competent to report in-service "injury" of radiation exposure, but is not competent to diagnose carcinoma (cancer) or relate it to service).  However, the etiology of the Veteran's diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); Bardwell v. Shinseki, 24 Vet. App. 36, 40.  Therefore, whether the Veteran's diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities were caused by service, to include his exposure to ionizing radiation and jet fuels therein, requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities, as well as consideration of all relevant lay and medical evidence of record.  

In short, the only competent evidence regarding the etiology of the Veteran's diabetes mellitus, type II; sleep apnea; and erectile dysfunction weighs against his claim.  Moreover, the most probative evidence of record regarding the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities also weighs against this claim.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for diabetes mellitus, type II; sleep apnea; erectile dysfunction; and peripheral neuropathy of the bilateral lower extremities in service is denied.


ORDER

Entitlement to service connection for adjustment disorder with depressed mood, as secondary to the service-connected bilateral knee disabilities, is granted.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

Coronary Artery Disease

The Veteran claims that his coronary artery disease is related to his exposure to ionizing radiation.  The Veteran was diagnosed with coronary artery disease in 2005.

As noted above, the duty to obtain dose estimates and an advisory opinion under 38 C.F.R. § 3.311 not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870 (Feb. 14, 2002).  Here, as noted in the decision above, the Board has conceded that the Veteran was likely exposed to ionizing radiation.  The Veteran's military personnel records show that the Veteran received a Humanitarian Service Medal for his clean-up efforts on Enewetak Atoll for ten days in September 1978.  The Veteran has also submitted competent evidence that Enewetak Atoll was a "former nuclear test site" around that time.

Additionally, in June 2016, the Veteran submitted an article entitled "Radiation-Induced Heart Disease: A Clinical Update," which discussed the cardiovascular effects of radiation therapy.  This constitutes competent scientific or medical evidence that the Veteran's claimed coronary artery disease, "may be induced by ionizing radiation" pursuant to the Federal Register language.  As such, this evidence is sufficient to constitute competent scientific or medical evidence that the Veteran's diagnosed cardiovascular disability is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 apply in this case.

Accordingly, a remand is required so that the AOJ may follow the appropriate procedures to obtain a dose estimate and then referral to the Under Secretary for Benefits as appropriate.  As far as the procedure for requesting dose estimates is concerned, to include the particular locations to submit such requests, there is additional guidance in the VBA Manual M21-1, IV.ii.1.C.3.e. (last accessed October 17, 2016), Requesting Verification of Exposure to Ionizing Radiation by Reason of Military Duties.  Here, the Board observes that a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, could not be obtained through a PIES request.  As such, a written request for the record should be prepared and sent to the appropriate service department (Naval Dosimetry Center).  See VBA Manual M21-1, IV.ii.1.C.3.f. (last accessed October 17, 2016).  Of note, such requests should also include a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation if the disease is not among those listed in § 3.311(b)(2), which in this case is the medical literature submitted by the Veteran. 




Bilateral Hip Osteoarthritis, Bilateral Thigh, and Left Leg Shortening

In a VA examination dated in March 2012, the examiner noted a diagnosis of bilateral hip osteoarthritis beginning in 2010.  The Veteran reported that he began having bilateral hip pain in 2007; he denied any specific injury to the hip.  The Veteran reported a fall every year since 2007.  He noted that he fell down steps in 2011, and may have fractured his hip.  He noted bilateral thigh pain related to his bilateral hip pain.

The examiner found that the Veteran's bilateral hip osteoarthritis was not secondary to his service-connected residuals of total right knee replacement, degenerative joint disease of the left knee, and left knee instability.  The examiner explained that the service treatment records did not mention any bilateral hip or thigh condition on entrance into service.  The examiner noted that the Veteran's right knee condition began while in active duty.  The examiner indicated that the Veteran reported that his hip pain began in 2007, two years prior to his right knee replacement.  The examiner noted that the Veteran was diagnosed with osteoarthritis of the bilateral hips in 2010.  The examiner indicated that the Veteran's statement, as well as the service treatment records, showed the Veteran participated in weight-bearing, high impact sports such as volleyball and football while in service.  The examiner indicated that the Veteran's service-connected bilateral knee disabilities did not cause osteoarthritis of the bilateral hips.

The examiner also found that the Veteran's bilateral hip condition was not permanently aggravated beyond its natural progression by his service-connected bilateral knee disabilities.  The examiner explained that the Veteran's hip pain was a result of osteoarthritis.  She indicated that hip osteoarthritis was the most common type of osteoarthritis, and was caused by deterioration of articular cartilage and wear-and-tear of the hip joint.  The examiner noted that risk factors included obesity, age, previous fracture which changes hip alignment, participation in weight-bearing sports, and occupations that require prolonged standing, lifting, or moving of heavy objects.  The examiner explained that the Veteran's age, history of hip fracture, standing from bartending over 10 years, obesity, and participation in high impact weight-bearing sports, such as volleyball and football, all placed him at high risk for hip osteoarthritis.

Although the March 2012 VA examiner provided an opinion on secondary service connection, the examiner did not opine on direct service connection.  In view of the evidence showing the Veteran's participation in weight-bearing sports such as volleyball and football in service and the examiner's statement that participation in weight-bearing sports such as volleyball and football was a risk factor for developing hip osteoarthritis, the Board finds that an addendum opinion is required to address whether the Veteran's bilateral hip osteoarthritis is at least as likely as not etiologically related to his service, to include his participation in weight-bearing sports therein.  Furthermore, as the evidence suggests that the Veteran's disability manifested by left leg shortening may be related to his bilateral hip osteoarthritis, the examiner should also provide an opinion as to whether the Veteran's left leg shortening was at least as likely as not caused or aggravated by the bilateral hip disability.  See, e.g., August and September 2011 VA treatment records (noting left hip arthrosis and one to two centimeter standing leg length discrepancy) and June 2013 notice of disagreement (asserting that the medical evidence showed the left leg shortening was directly related to the hip problem).

Finally, the Board notes that the claims of entitlement to service connection for bilateral thigh impairment and left leg shortening are inextricably intertwined with the development for the claim for entitlement to service connection for bilateral hip osteoarthritis.  In this regard, the March 2012 VA examiner found that the Veteran's thigh pain was caused by or directly related to the osteoarthritis of the bilateral hips and was not a separate condition.  The examiner described the thigh condition as "referred pain."  She explained that when osteoarthritis affected the hip, there could be spasms and muscle contractions in the thighs, causing thigh muscle pain symptoms.  Moreover, as noted above, the evidence suggests that the Veteran's left leg shortening disability may be secondary to the bilateral hip osteoarthritis.  Thus, it is appropriate to defer final appellate review of these claims until the inextricably intertwined claim of entitlement to service connection for bilateral hip osteoarthritis has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records should be obtained.

Specially Adapted Housing/Special Home Adaptation Grant

In a May 2014 submission in connection with his appeal, the Veteran indicated that he wanted a Travel Board hearing for his claims for entitlement to specially adapted housing and a special home adaptation grant.  Although the Veteran attended a Video Conference hearing in June 2016, the appealed issues of specially adapted housing and a special home adaptation grant were not discussed at the hearing.  Accordingly, in August 2016, the Board sent the Veteran a hearing clarification letter to determine whether he still desired a Board hearing on these issues.  The August 2016 hearing clarification letter noted that if the Veteran did not respond, the Board would assume he wanted a Travel Board hearing, as indicated in his May 2014 submission in connection with his appeal.  The Veteran did not respond to the August 2016 hearing clarification letter.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, a remand of this matter is necessary to afford the Veteran his requested Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Follow the procedures of 38 C.F.R. § 3.311, 
	obtain a dose estimate and, as appropriate, refer the 
	claim for entitlement to service connection for 
	coronary artery disease as due to exposure to ionizing 
	radiation to the Under Secretary for Benefits.  See 
	M21-1,IV.ii.1.C.3.e. and f.  If needed, include 
	pertinent evidence of the Veteran's exposure to 
	ionizing radiation on Enewetak Atoll and a copy of 
	the medical literature submitted by the Veteran in June
   2016, which suggests a potential causal relationship 
   between the claimed coronary artery disease that is not 
   among those listed in § 3.311(b)(2) and exposure to 
   radiation.  All efforts to obtain this information should 
   be documented in the claims file.

3.  After the development in #1 has been undertaken, return the claims file to the March 2012 VA 
	examiner to obtain an addendum opinion regarding 
	the etiology of the Veteran's currently diagnosed 
	bilateral hip osteoarthritis and left leg shortening.  If 
	the March 2012 VA examiner is not available, the 
	claims folder, including a copy of this remand, should 
	be reviewed by another examiner.  If, and only if, 
	determined necessary by the VA examiner, the 
	Veteran should be scheduled for another VA 
	examination.  

a) Provide an opinion as to whether the Veteran's currently diagnosed bilateral hip osteoarthritis is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's service, to include his participation in weight-bearing sports such as football and volleyball therein.  
The examiner should reconcile any opinion provided with her findings in the March 2012 VA examination that the Veteran's participation in weight-bearing sports in service, such as volleyball and football, was a known risk factor for developing hip osteoarthritis.

b) If the examiner finds that the bilateral hip osteoarthritis is etiologically related to the Veteran's service, provide an opinion as to whether the Veteran's left leg shortening disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his bilateral hip osteoarthritis.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   Take appropriate steps to schedule the Veteran for a 
	Travel Board hearing for the issues of entitlement to 
	specially adapted housing and a special home 
	adaptation grant in accordance with his request.  
	The Veteran and his representative should be notified 
	in writing of the date, time, and location of the 
	hearing.  After the hearing is conducted, the claims 
	file should be returned to the Board in accordance 
	with appellate procedures.

5.   After completing the development in Steps 1-3, and 
	after undertaking any additional development deemed 
	necessary, readjudicate the claims.  If any benefit 
	sought remains denied, the Veteran and his 
	representative must be provided with a Supplemental
   Statement of the Case and be afforded 
	reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


